       Case 3:19-cv-00449-LRH-WGC Document 67
                                           66 Filed 04/01/21
                                                    03/31/21 Page 1 of 3




 1   GRIFFITH H. HAYES, ESQ.
     Nevada Bar No. 7374
 2   ALICIA A. HAGERMAN, ESQ.
     Nevada Bar No. 10891
 3   LITCHFIELD CAVO LLP
     3993 Howard Hughes Parkway, Suite 100
 4   Las Vegas, Nevada 89169
     Telephone: (702) 949-3100
 5   Facsimile: (702) 916-1776
     Hayes@LitchfieldCavo.com
 6   Hagerman@LitchfieldCavo.com
     Attorneys for Plaintiff
 7
                                 UNITED STATES DISTRICT COURT
 8
                         DISTRICT OF NEVADA – NORTHERN DIVISION
 9

10    TESORO REFINING & MARKETING                      CASE NO.: 3:19-cv-00449-LRH-WGC
      COMPANY LLC, a Delaware limited liability
11    company,
12                         Plaintiff,                  STIPULATION AND ORDER TO
      v.                                               EXTEND DEADLINE TO FILE
13                                                     RESPONSE TO DEFENDANT’S MOTION
      ALANDDON LLC, a Nevada limited liability         FOR PARTIAL SUMMARY JUDGMENT
14    company; KIM FIEGEHEN, as Guardian ad            (ECF No. 46) – SECOND REQUEST
      Litem for DONALD A. LEHR, individually;
15    VALARIE M. LEHR, individually; and KIM
      FIEGEHEN, as Guardian ad Litem, for ALLAN
16    G. FIEGEHEN, individually.
17                         Defendants.
18
19

20

21

22

23

24          Plaintiff TESORO REFINING & MARKETING COMPANY LLC (“Tesoro”), by and
25   through its attorneys of record, Griffith Hayes, Esq. of the law firm of LITCHFIELD CAVO LLP,
26   and ALANDDON LLC, VALARIE M. LEHR, and KIM FIEGEHEN, as Guardian Ad Litem, for
27   ALLAN G. FIEGEHEN and DONALD A. LEHR (collectively referred to as “Defendants”) by and
28   through their counsel of record, Ryan Russell, Esq. of the law firm of ALLISON MACKENZIE, LTD.,
                                                   1
       Case 3:19-cv-00449-LRH-WGC Document 67
                                           66 Filed 04/01/21
                                                    03/31/21 Page 2 of 3




 1   do hereby stipulate and agree as follows:

 2           1.      Plaintiff filed its first amended complaint on November 15, 2019 (ECF No. 17).

 3           2.      Defendants filed their answer to the amended complaint on May 29, 2020 (ECF 32).

 4           3.      The current deadlines, pursuant to the stipulated discovery plan and scheduling order –

 5   fourth request are: Discovery Cut-Off – June 14, 2021; Amend the pleading or add parties – February

 6   26, 2021; Initial Expert Disclosure: February 14, 2021; Rebuttal Expert Disclosure: March 15, 2021;

 7   Dispositive Motion Deadline: July 19, 2021 and Joint Pre-Trial Order: June 29, 2021.

 8           4.      On December 23, 2020, Defendants filed their Motion for Partial Summary Judgment

 9   on Plaintiff’s Second Claim for Relief (Breach of Contract against Guarantors)(the “MPSJ”)(ECF No.

10   46).

11           5.      Plaintiff’s response to Defendants MPSJ is March 31, 2021 pursuant to Court Order

12   (ECF No. 53).

13           6.      On January 19, 2021, Defendants filed their Motion for Protective Order that Allan G.

14   Fiegehen Not Be Deposed (ECF No. 50) and Motion for Protective Order that Donald Lehr Not Be

15   Deposed (ECF No. 51) (the “Motions for Protective Orders”).

16           7.      Plaintiff’s filed its response to the Defendants’ Motions for Protective Orders ECF No.

17   50 and ECF No. 51 on March 16, 2021.

18           8.      Defendant’s filed their Reply in Support Motions for Protective Orders on March 23,
19   2021. (ECF 64 and 65).

20           9.      The hearing for Motions for Protective Orders is set for April 15, 2021.

21           10.     Defendant’s counsel agreed that Plaintiff’s response to Defendant’s MPSJ (ECF No.

22   46) shall be not be due until after the Motions for Protective Orders (ECF Nos. 50 and 51) have been

23   ruled on. Both counsel agreed that Plaintiff’s response to the Defendant’s MPSJ will be due April 19,

24   2021.

25           11.     This is Plaintiff’s second request for an extension in regard to Defendant’s MPSJ (ECF

26   No. 46).
27           IT IS SO STIPULATED.

28
                                                        2
       Case 3:19-cv-00449-LRH-WGC Document 67
                                           66 Filed 04/01/21
                                                    03/31/21 Page 3 of 3



      Dated: March 31, 2021                       LITCHFIELD CAVO LLP
 1
                                                  By:      /s/ Griffith H. Hayes, Esq.
 2                                                       GRIFFITH H. HAYES, ESQ.
                                                         Nevada Bar No. 7374
 3                                                       ALICIA A. HAGERMAN, ESQ.
                                                         Nevada Bar No. 10891
 4                                                       3993 Howard Hughes Parkway, Suite 100
                                                         Las Vegas, Nevada 89169
 5                                                       T: 702-949-3100/F: 702-916-1779
                                                         Hayes@LitchfieldCavo.com
 6                                                       Hagerman@LitchfieldCavo.com
                                                         Attorneys for Plaintiff
 7
      Dated: March 31, 2021                       ALLISON MacKENZIE, LTD.
 8
                                                  By:      /s/ Ryan Russell, Esq.
 9                                                       RYAN RUSSELL, ESQ.
                                                         Nevada Bar No. 8646
10                                                       402 North Division Street
                                                         Carson City, Nevada 89703
11
                                                         T: 775-687-0202/F: 775-882-7918
12                                                       Email: rrussell@allisonmackenzie.com
                                                         Attorneys for Defendants
13

14
             IT IS SO ORDERED that the deadline for Plaintiff to file its response to Defendant’s MPSJ
15
     (ECF No 46) is April 19, 2021.
16

17           DATED this 1st day of April, 2021.
     Date:                       , 2021.
18                                                      __________________________________
                                                        LARRY R. HICKS
19                                                         UnitedSTATES
                                                        UNITED    States Magistrate
                                                                          DISTRICTJudge
                                                                                    JUDGE
20

21

22

23

24

25

26
27

28
                                                        3
